LETTS, Judge.
After a dispute between an owner and an original contractor over electrical work to be performed at a townhouse apartment complex, the contractor quit and the owner secured the services of another electrical firm. The owner sought damages for the original contractor’s breach. At the conclusion of the law suit, the court, based on its recollection of testimony at the bench trial, found the value of the services of the second electrical contractor to total $20,-000. In our opinion, the actual total should have been $22,500, a figure which the original contractor reluctantly concedes to be correct.
Were it not for this miscalculation, we would have per curiam affirmed this case because we find no reversible error in any of the points on appeal. However, in view of the mathematical miscalculation, while we affirm the result, we reverse and remand for the sole purpose of amending the final judgment to reflect the additional $2,500.
Accordingly, we affirm in part and reverse in part.
AFFIRMED IN PART; REVERSED IN PART.
WALDEN and GUNTHER, JJ., concur.